UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (No.2) Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2013 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. (Exact name of registrant as specified in its charter) Florida 000-30392 13-4172059 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Progress Drive Montgomeryville, PA 18936 (Address of principal executive offices) Registrant’s telephone number, including area code: (905) 695-4142 and (215) 699-0730 Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note The within current report on Form 8-K/A (No.2) is being filed to correct an improper filing designation of the Environmental Solutions Worldwide, Inc. (the "Company") current report on form 8-K/A filed June 11, 2013. The June 11, 2013 filing mistakenly referred to the filing being an 8-K as opposed to an 8-K/A. Except for the MSCM Letter of Concurrence filed as Exhibit 16.1 hereto being currently dated, the content of this report on form 8-K/A (no.2) is identical to the Company’s prior filing on June 11, 2013 and is filed merely to have the correct 8-K/A designation associated with the filing. Item 4.01. Changes in Registrant’s Certifying Accountant (a) On May 31, 2013, the
